Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 30, 2018

                                            No. 04-18-00086-CV

        IN RE MACONORI ENTERPRISES, LTD. and Nolan Richardson, Individually

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On June 20, 2018, this court issued an opinion denying relators’ petition for writ of
mandamus. On July 5, 2018, relators filed (1) an opposed Motion for Leave to File Relator’s
Reply in support of their petition for writ of mandamus and (2) a Motion for Rehearing. After
considering both motions, the motions are hereby DENIED.

           It is so ORDERED on July 30, 2018.


                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2013CI09362, styled Macanori Enterprises, Ltd. and Nolan Richardson,
Individually v. Rail Link International, Inc. and Eloy Garcia, Individually, pending in the 73rd Judicial District
Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.